Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on the pre-appeal dated 6/29/22 have been fully considered but they are not persuasive. Applicant argues that Winter does not mention a removable ball from the socket, however, as mentioned above, applicant’s invention {at least what is shown in figures 1A to 1E, which is what applicant has been using for most of the arguments} does not have a removable ball from the socket, instead the ball is permanently attached to the socket; which means that, Winter (US 8757648) or Belleau (US 8851785) are enough to meet the claim. The rejection of claims 14-22 follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 (therefore claims 15-22) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 was amended on 1/04/22, to add the word “removably”, at the same time applicant refers to figures 1A to 1E and paragraphs 0021, 0024, 0025 and 0039, however, after reviewing the figures and the paragraphs, specifically in paragraph 0025 where it states “The ball 114 may be pressure fit or friction fit within the socket, so as to allow rotation about the socket 106 without dislodging the ball 114 from the socket 106. The ball 114 can be held in place by forming a portion of the spindle body 102 around the ball 114 after contacting with the socket 106” and Paragraph 0039, where it states “After forming 404 the sockets, each socket is contacted 406 with a ball and then secured 408, to form a ball joint. Contacting 406 can include a pressure or friction fit”, which means that Applicant’s figures 1A to 1E refer to the ball being pressure fit or friction fit, additionally Paragraph 0039 also states that “tabs or protrusions are formed around the socket and ball to secure the ball within the socket”, which means that the ball is permanently secured to the socket. The ball being removable is not disclosed in figures 1A to 1E or in the paragraphs previously mention, instead, the paragraphs and the figures show that the ball and the socket are permanently secured to each other.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and (therefore claims 15-22) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. the claim states that the ball and the socket are “removably secured” however, as mention above the ball and the socket are not removable from each other, instead the has pressure fit or press fit with a tab or protrusions formed to further secured the ball within the socket, therefore the claim lacks definition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14,15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleau (US 8851785) . Belleau discloses an arm/spindle that is formed (see Col. 4 lines 45-46) comprising: 
A spindle body (14);
one or more sockets (16) in the spindle body;
a ball (18) positioned the one or more sockets; wherein the ball is secured in the socket (see figure 4) {{under the broadest reasonable interpretation, the ball can be removed from the socket by using tools or with force. Additionally, as mentioned above, the ball and the socket embodiment which applicant is trying to claim, is not removable, instead it is permanently attached}}.
Regarding claim 15, Belleau further discloses, wherein making or fabricating the spindle/arm includes forming it.
	Regarding claim 17, Belleau further discloses, the spindle body has the sockets within it, wherein the spindle body is formed, thereby meaning that, the sockets are formed.
 	Regarding claim 18, Belleau further discloses, the ball is pressure fit into the member (36) in the socket, (see figure 4).
	Regarding claim 19, Belleau further discloses, the socket has material formed to secure the ball (see figure 4).
	
Claim(s) 14,15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US 4601603). Nakayama discloses a ball joint comprising: 
A spindle body (see figure 1, housing where the socket is and where the ball is placed);
a socket (9) in the spindle;
a ball (2) within the socket, wherein the ball is removably secured (see Col. 3, lines 59-67 to Col. 4, lines 1-3). 
Regarding claim 15, wherein the spindle body has to be formed to create a socket.
Regarding claim 18, the ball is pressure fit until it is removed (see Col, 4, lines 4-15)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16,21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleau in view of Winter (US 8757648). Regarding claim 16, Belleau does not mention molding of the spindle; however, one of ordinary skill in the art would find it obvious to change the forming method for a molding method as they are commonly known ways to manufacture metal members.
Regarding claim 21 and 22, Winter discloses a ball joint; wherein Winter further discloses that the ball (15) can be removed from the socket by unthreading the member (21) without damaging the socket or removing a weld; therefore the combination of Belleau and Winter results in a method that allows the removal of the ball from the socket without damaging the socket or breaking a weld.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleau in view of Klass (US 6149198). Belleau does mention a hardening process for the spindle. However, Klass discloses a suspension arm made via a forming process (Col.1 lines 54-56 and Col. 2 lines 58-60) and comprising a hardening process (Col. 2 lines 43-45). It would have been obvious for one of ordinary skill in the art before the effective filing date of the current invention to modify Belleau by adding a hardening process in order to make a much harder, stronger structure, and then tempering the spindle. The combination of Belleau and Klass can be seen as the use of known technique to improve similar devices (methods, or products) in the same way.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611